Citation Nr: 1639551	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a broken right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By that rating action, the RO, in part, denied service connection for residuals of a broken right foot.  The Veteran appealed this determination to the Board. 

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the above RO in September 2012.  A transcript of that hearing is associated with the electronic record. 

In an October 2014 decision, the Board granted service connection for left ear hearing loss; denied service connection for a lung disability; and, remanded the claim for service connection for residuals of a broken right foot to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also referred a claim for service connection for a right ear hearing loss disability to the AOJ for adjudication.  

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran limited his appeal to the Court to two (2) arguments:  (1) The Board erred when it referred, as opposed to having remanded, a claim for service connection for a right ear hearing loss disability to the AOJ; and, (2) The Board failed to address a claim for service connection for tinnitus that had been reasonably raised by the record.  

In a September 2015 Memorandum Decision, the Court determined that the Veteran had abandoned the Board's October 2014 denial of the claim for service connection for a lung disorder, and the Court affirmed the Board's decision to refer, and not remand, the claim for service connection for a right ear hearing loss disability to the AOJ.  The Court also determined that the Board had not erred when it failed to adjudicate, or refer to the AOJ, a claim for service connection for tinnitus.
FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation that the Veteran had died in June 2016. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


